Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 1 of 17 - Page ID#:
                                   14686



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  CARRIE JOHNSON, Individually and on                )
  Behalf of Others Similarly Situated,               )
                                                     )
          Plaintiffs,                                )     Civil Action No. 5: 19-064-DCR
                                                     )
  V.                                                 )
                                                     )
  BLC LEXINGTON, SNF, LLC, d/b/a                     )      MEMORANDUM OPINION
  Brookdale Richmond Place SNF, et al.,              )          AND ORDER
                                                     )
          Defendants.                                )

                                     ***    ***      ***   ***

       Plaintiff Carrie Johnson has sued a host of defendants for alleged negligence and fraud

related to her care at BLC Lexington, SNF, LLC. [Record No. 27] She asserts multiple claims

on behalf of a proposed class of persons who sought care from BLC Lexington from 2014 to

2018. Johnson has filed a motion to certify the class and requests a hearing and oral argument

under Local Rule 7.1(f). [Record No. 241] The defendants responded in opposition to the

motion to certify the class, asserting that the plaintiff could not meet any of the prerequisites

for certification of a class action. After reviewing this matter in full, the Court concludes that

it is ill-suited for resolution as a class action. Because individualized issues will predominate,

the motions to certify a class and to appoint class counsel will be denied. Oral argument is not

needed to resolve the motion; therefore, Johnson’s request for a hearing will be denied.

                                                I.

       Johnson was a resident at a skilled nursing facility, BLC Lexington, from October 20,

2017, to November 9, 2017. [Record No. 27, p. 9] BLC Lexington held the license to operate

                                              -1-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 2 of 17 - Page ID#:
                                   14687



the skilled nursing facility where Johnson received care. It is a subsidiary of Brookdale Senior

Living, Inc. Johnson alleges that Brookdale Senior Living, Inc., through its employees and

shell corporations, defrauded Kentucky consumers by advertising false staffing information

and inflating star ratings from April 1, 2014, to March 31, 2018. She asserts that BLC

Lexington managers submitted false CMS-671 forms over the course of five years. Johnson

further contends that BLC Lexington advertised false data about its staffing levels on a website

(Nursing Home Compare) which in turn gave BLC Lexington a higher star rating than was

warranted. She also asserts an individual claim of medical negligence.

       This Court previously granted, in part, a motion to dismiss for failure to state a claim.

Therefore, Johnson’s remaining individual claims include negligence (Count I), medical

negligence (Count II), corporate negligence (Count III), and violation of long-term care

residents’ rights (Count IV). Her remaining class claims include fraud in the inducement

(Count IX), fraudulent misrepresentation, concealment, nondisclosure (Count X), negligence

(Count XII), unjust enrichment (Count XVI), violation of the Kentucky Consumer Protection

Act (Count XVII), and attorneys’ fees (Count XXIII).

       The Court also granted a renewed motion to dismiss for lack of person jurisdiction filed

by the following defendants: Lucinda Baier, in her capacity as Owner and Manager of Various

Defendants; Chad C. White, in his capacity as Owner and Manager of Various Defendants;

Mary Sue Patchett, in her capacity as Owner and Manager of Various Defendants; Joanne

Leskowicz, in her capacity as Owner and Manager of Various Defendants; George T. Hicks,

in his capacity as Owner and Manager of Various Defendants; Labeed Diab, in his capacity as

Owner of Brookdale Richmond Place, SNF; Geraldine Gordon-Krupp, in her capacity as

Owner of Brookdale Richmond Place, SNF; Bryan Richardson, in his capacity as Owner of
                                             -2-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 3 of 17 - Page ID#:
                                   14688



Brookdale Richmond Place, SNF; and Thomas Smith, in his capacity as Owner of Brookdale

Richmond Place, SNF. Next, the Court denied the following defendants’ motion to dismiss

for lack of personal jurisdiction: ARC Richmond Place, Inc. d/b/a Brookdale Richmond Place

PCH (KY), Brookdale Lexington IL/AL/MC (KY), and Brookdale Home Health; Bre Knight

SH KY Owner, LLC; Emeritus Corporation; Park Place Investments, LLC; BKD Personal

Assistance Services, LLC; Horizon Bay Management, LLC; Emericare, Inc.; BKD Richmond

Place Propco, LLC; Brookdale Employee Services – Corporate LLC; BKD Twenty One

Management Company, Inc., and Brookdale Associate Fund, Inc.

       Johnson has now filed a motion for class certification and a motion to appoint class

counsel. [Record Nos. 241, 243] Both parties have filed a plethora of motions in limine,

motions to strike, and motions for summary judgment. The focus of this opinion is the

plaintiff’s motion for class certification and to appoint class counsel.

                                               II.

       The defendants first argue that the plaintiff and the proposed class do not have standing

to bring these claims because alleged misrepresentations regarding staffing resulted in class-

wide economic damages and the plaintiff did not actually suffer economic harm. Standing

requires an injury in fact, a causal connection, and likely redressability. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992).

       The defendants argue more specifically that the plaintiff’s alleged injury is based on

the services for which she paid; however, the plaintiff paid nothing for her nursing care because

it was covered by Medicare. Thus, they believe she does not have an economic injury in fact.

Conversely, Johnson asserts that she paid co-insurance of her managed care plan for part of

her stay but even if she had not, the payor source would be irrelevant.
                                              -3-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 4 of 17 - Page ID#:
                                   14689



       “A dollar of economic harm is still an injury-in-fact for standing purposes.” Carpenters

Indus. Council v. Zinke, 854 F.3d 1, 5 (D.C. Cir. 2017) (citing Czyzewski v. Jevic Holding

Corp., 137 S. Ct. 973 (2017)). And while not exactly on point, the collateral source rule

provides support for the proposition that, even if insurance covered the cost of her stay, there

would still be standing to sue.

       “The collateral source rule provides that benefits received by an injured party for his

[or her] injuries from a source wholly independent of, and collateral to, the tortfeasor will not

be deducted from or diminish the damages otherwise recoverable from the tortfeasor.”

Schwartz v. Hasty, 175 S.W.3d 621 (Ky. Ct. App. 2005).1 The justification for this rule is that

“the wrongdoer should not receive a benefit by being relieved of payment for damages because

the injured party had the foresight to obtain insurance,” and the deterrent impact of tort liability

would be undermined if the tortfeasor was not required to pay the full extent of the damages.

Id.

       Analogously, just because the payor source was from insurance rather than direct

payment by the plaintiff, there is still a potential injury in fact because the plaintiff would not

have received the value of the services for which she contracted. It is counter-intuitive to

shield a defendant from liability because insurance is the payor source when the individual

would still be liable for payment under the contract.

       The Court also agrees with the plaintiff that Rideau v. Keller Indep. Sch. Dist., 819 F.3e

155 (5th Cir. 2016), is instructive on this point. In Rideau, the defendant argued that the

plaintiff lacked standing to sue because there was a third-party payor for a child’s medical


1
 Medicare benefits are governed by the collateral source rule and treated as any other type of
insurance. Baptist Healthcare Systems, Inc. v. Miller, 177 S.W.3d 676 (Ky. 2005).
                                               -4-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 5 of 17 - Page ID#:
                                   14690



expenses, specifically a trust set-up to provide support and maintenance for the remainder of

the child’s life. Id. at 160. The court in Rideau noted that even though there was a third-party

payor there was standing because the plaintiffs could have incurred the obligation to pay the

medical expenses. Id. at 161. The medical bills at issue in Rideau were addressed to the

plaintiff, notwithstanding the fact that there was a third-party payor. Id. The court concluded

that the existence of a trust did not create an impediment to an Article III injury any more than

the existence of insurance. Id.

         Here, the plaintiff would have an obligation to pay the expenses incurred at BLC

Lexington. Having Medicare cover those costs is not an impediment to Article III standing.

                                                III.

         Rule 23 of the Federal Rules of Civil Procedure sets forth the requirements for

maintaining a class action. For the Court to certify a class, the proposed class must satisfy the

following threshold requirements of Rule 23(a): numerosity, commonality, typicality, and

adequacy of representation. In re American Medical Sys., Inc., 75 F.3d 1069, 1079 (6th Cir.

1996).     If each prerequisite is established, the plaintiffs must also demonstrate that the class

may be maintained under one of the theories available under Rule 23(b). Glazer v. Whirlpool

Corp. (In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.), 722 F.3d 838, 851

(6th Cir. 2013), cert. denied, 571 U.S. 1196 (2014).

         A party seeking to certify a class bears the burden of establishing that certification is

proper. In re American Medical Sys., Inc., 75 F.3d at 1079. Further, a class action may not be

approved simply “by virtue of its designation as such in the pleadings,” nor may prospective

class representatives simply rely upon “mere repetition of the language of Rule 23(a)” to

support their motion. Id. Instead, an adequate basis for each prerequisite must be pled and
                                                -5-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 6 of 17 - Page ID#:
                                   14691



supported by the facts. Weathers v. Peters Realty Corp., 499 F.2d 1197, 1200 (6th Cir. 1974);

see also Pipefitters Local 636 Ins. Fund v. Blue Cross Blue Shield of Michigan, 654 F.3d 618,

629 (6th Cir. 2011), cert. denied, 132 S. Ct. 1757 (2012). The Court conducts a rigorous

analysis to determine whether the prerequisites of Rule 23 are satisfied. Glazer, 722 F.3d at

851.

       i.      Class Definition

       Before reviewing the 23(a) factors, the Court must decide whether the class definition

is “sufficiently definite so that it is administratively feasible for the court to determine whether

a particular individual is a member of the proposed class.” Young v. Nationwide Mut. Ins. Co.,

693 F.3d 532 (6th Cir. 2012). The Court must also determine whether the named plaintiff is a

member of the proposed class. Brashear v. Perry County, No. 06-143, 2006 U.S. Dist. LEXIS

77471, at *4 (E.D. Ky. Oct. 20, 2006); Thacker v. Chesapeake Appalachia, L.LC., 259 F.R.D.

262, 266 (E.D. Ky. 2009).

       Johnson asserts that there is a readily ascertainable class and she is a member of that

class. She contends that the proposed class consists of residents or legal representatives of the

residents at BLC Lexington from January 1, 2014, to the present and are citizens of the

Commonwealth of Kentucky. [Record No. 241-1, p. 8] She also “proposes a temporal

narrowing of this class category to be limited to residents or the legal representatives of those

residents at Richmond Place from April 1, 2014 to March 31, 2018, based on her expert reports

documenting the duration of Defendants’ fraud.” [Id.]        Johnson notes that she is a member

of this class because she sought care at BLC Lexington during the requisite period and is a

citizen of Kentucky.     The defendants, however, contend that the proposed class is not



                                               -6-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 7 of 17 - Page ID#:
                                   14692



ascertainable because it is a fail-safe class and requires extensive factual inquiries in

determining whether an individual is part of it.

       “Ascertainability” requires that class members can be identified without extensive and

individualized fact-finding. EQT Production Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014);

Chaz Concrete Co. v. Codell, No. 3: 03-52-KKC, 2006 U.S. Dist. LEXIS 60013, at *15 (E.D.

Ky. Aug. 23, 2006) (“Where extensive factual inquiries are required to determine whether

individuals are members of a proposed class, class certification is likely improper.”). “For a

class to be sufficiently defined, the court must be able to resolve the question of whether class

members are included or excluded from the class by reference to objective criteria.” Young v.

Nationwide Mut. Ins. Co., 693 F.3d 532, 538 (6th Cir. 2012) (quoting 5 James W. Moore, et

al., Moore’s Federal Practice § 23.21[3] (Matthew Bender, 3d ed. 1997)).

       In Chaz Concrete Co. v. Codell, 2006 U.S. Dist. LEXIS 60013, at *3-4, United States

District Judge Caldwell declined to certify a class action in a Racketeer Influenced and Corrupt

Organizations Act (“RICO”) case, where the plaintiffs asserted that the defendants violated

RICO by committing fraud in awarding contracts under a Disadvantaged Business Enterprise

program. Judge Caldwell concluded that attempts to define the class demonstrated that the

action was unsuitable for certification because the proposed class definition included

individuals who were not harmed by the defendants. Id. at *34. Because the class definition

included those who entered the program without relying on a misrepresentation, the definition

was overly broad and would include those who were not harmed by the defendant. Id.

       Judge Caldwell concluded that “the class must be defined to include only those properly

certified DBEs who took some action in reliance on one of the Defendant’s

misrepresentations.” Id. But any class definition that includes reliance requires the Court to
                                              -7-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 8 of 17 - Page ID#:
                                   14693



make an individualized factual inquiry to determine the members of the proposed class, which

renders the action inappropriate for a class action. Id.; see also Nevada-Martinez v. Ahmad,

2016 U.S. Dist. LEXIS 191052, at *8-11 (E.D. Ky. June 17, 2016) (noting that the class

definition required that the court make an individual finding whether a member met the

cancellation requirements and about each class member’s state of mind).

       Here, it would be difficult to ascertain whether an individual is a member of the class

without conducting an individualized inquiry and touching on the merits of each individuals’

claims. Johnson originally asserts that her class definition is not limited to those that were

victims of the fraudulent schemes and argues that the defendants were limiting her class

definition. But if the Court were to leave her class definition to include any Kentucky resident

who sought care at BLC Lexington from 2014 to 2018, it would include those who potentially

were not harmed by the alleged fraud. However, limiting the class to those who relied on the

misrepresentations of the defendants would require an individualized factual inquiry before

determining membership in the class.

       The defendants also argue that the class is a “fail-safe” class, meaning that a person is

a member only if he or she has a valid claim. Young, 693 F.3d at 538. “A fail-safe class

includes only those who are entitled to relief, and is improper because a class member either

wins or, by virtue of losing, is defined out of the class and therefore not bound by the

judgment.” Nevada-Martinez, 2016 U.S. Dist. LEXIS 191052, at *15. The plaintiff counters

that the class is not a fail-safe class because the defendants read the class definition in tandem

with the factual basis for the plaintiff’s class theories. But as noted above, her definition would

be overbroad if it was not limited to those who relied on the defendant’s misrepresentations.

Limiting the class definition to those who relied on the misrepresentation of the defendants
                                               -8-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 9 of 17 - Page ID#:
                                   14694



would then depend on whether the potential class member has a valid claim and would require

resolution on the merits. Accordingly, it would be a “fail-safe” class. Thus, Johnson’s

proposed class is not ascertainable.

       ii.    Rule 23(a)

       Rule 23(a) states:

       One or more members of a class may sue or be sued as representative parties on
       behalf of all members only if:
              (1) the class is so numerous that joinder of all members is impracticable;
              (2) there are questions of law or fact common to the class;
              (3) the claims or defenses of the representative parties are typical of the
              claims or defenses of the class; and
              (4) the representative parties will fairly and adequately protect the
              interests of the class.

       Johnson asserts that joinder would be impracticable because the proposed class consists

of between 884 and 3,102 members. While there is no specific minimum number necessary

to meet the requirements for impracticability of joinder, the plaintiff must demonstrate “the

existence of the numbers of persons [she] purports to represent . . .” Further, “the Court cannot

rely on speculation or conclusory allegations of the proposed representatives.” Gevedon v.

Purdue Pharma, 212 F.R.D. 333, 337-38 (E.D. Ky. 2002). As discussed above, the Court

cannot determine member of the proposed class without a specific factual inquiry concerning

each proposed member’s claims. The inquiry would further involve whether the proposed

member is subject to binding arbitration. In short, the Court cannot determine if the class is

sufficiently numerous to meet the requirement of Rule 23(a)(1).

       Johnson next asserts that there is a common course of conduct involving standardized

documents that are necessary for resolution of the class claims including violations of the

Kentucky Consumer Protection Act, unjust enrichment, and fraud. The defendants contend in

                                              -9-
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 10 of 17 - Page ID#:
                                    14695



response that the course of conduct is not common and would involve an individualized finding

for each class member.

       To demonstrate commonality, a plaintiffs’ claims must be based on a common

contention that is “of such a nature that it is capable of class wide resolution – which means

that determination of its truth or falsity will resolve an issue that is central to the validity of

each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349

(2011). “The commonality test is qualitative, rather than quantitative, that is, there need be

only a single issue common to all members of the class.” In re American Medical Sys., 75

F.3d at 1080. “[T]he commonality requirement will not be met . . . if each class members’

claim would necessitate an individualized determination of liability.” Schilling v. Kenton

County, 2011 U.S. Dist. LEXIS 8050 (E.D. Ky. Jan. 27, 2011) (citing 5 James Wm. Moore,

Moore’s Federal Practice § 23.23 [2]).

       The Court agrees with the defendants that the proposed class would require multiple

individualized determinations for each class member. The defendants note that the star ratings

and actual staffing levels underpinning the fraud claim are not static but change monthly.

Further, as discussed in detail above, determining prospective class members’ claims would

require individualized findings on reliance and causation.

       And as noted above, a threshold inquiry impacting the commonality requirement

concerns whether class members are subject to binding arbitration. The admission agreement

to enter BLC Lexington includes a provision requiring binding arbitration. [Record No. 35-1,

pp. 11-12] Johnson was not subject to the binding arbitration provision because her husband

signed the admission agreement without authority to bind her it.



                                              - 10 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 11 of 17 - Page ID#:
                                    14696



       In Spotswood v. Hertz Corp., 2019 U.S. Dist. LEXIS 20536 (D. Md. Feb. 7, 2019), the

court concluded that putative class members of the class potentially being subject to signed

arbitration waivers that could prevent them from joining the class was the threshold question.

It found that this threshold arbitrability question predominates over common merits questions

and destroys commonality. Id. The Spotswood court had previously held that “where certain

members of a class are subject to contracts containing arbitration clauses, while other class

members are not, those differences in contractual relationships destroy[] commonality and

typicality of the class.” Id. (citing In re Titanium Dioxide Antitrust Litigation, 962 F. Supp.

2d 840, 861 (D. Md. 2013)). It further explained that the named class member was not an

adequate representative because he was not subject to arbitration defenses like other putative

class members might be.

       And in Conde v. Sensa, 2018 U.S. Dist. LEXIS 154031, *34-35 (S.D. Cal. Sept. 10,

2018), the court for the Southern District of California concluded that, if the proposed class

was certified, it would then have to determine which class members may be subject to the

arbitration provision. And these determinations would overshadow the common issues in the

case. See also Hill v. T-Mobile USA, Inc., No. 2:09-CV-1827-VEH, 2011 U.S. Dist. LEXIS

157669 (N.D. Ala. May 16, 2011). Here, determining whether potential members of the class

are subject to binding arbitration destroys commonality and typicality of the class.

       The plaintiff argues that the defendants waived the right to arbitration because they

have engaged in extensive litigation and discovery. But the defendants cannot waive their

rights “to enforce contractual causes at issue until the class composition [is] final.” In re

Titanium, 962 F. Supp. 2d at 853 (referencing Muhammad v. Giant Food Inc., 108 F. App’x



                                             - 11 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 12 of 17 - Page ID#:
                                    14697



757, 765 n.5 (4th Cir. 2004) (per curiam)). Accordingly, the Court concludes that the

commonality requirement is not met in this case.

       Johnson further asserts that her claims are typical of the class because they are identical

and only the amount of damages would be different. Rule 23(a)(3) requires that the claims of

the representatives be typical of the claims of the class.

       Typicality determines whether a sufficient relationship exists between the injury
       to the named plaintiff and the conduct affecting the class, so that the court may
       properly attribute a collective nature to the challenged conduct. . . . Thus, a
       plaintiff’s claim is typical if it arises from the same event or practice or course
       of conduct that gives rise to the claims of other class members, and if his or her
       claims are based on the same legal theory.

In re American Medical Sys., 75 F.3d at 1082 (internal citations and quotations omitted). But

as noted above, typicality is destroyed if there is a necessary threshold arbitrability question.

Johnson’s situation is not typical because her husband did not have the authority to bind her to

arbitration. Accordingly, typicality is not met.

       Finally, the Court must “measure the adequacy of the class members’ representation

based upon two factors: ‘1) the representatives must have common interests with unnamed

members of the class, and 2) it must appear that the representatives will vigorously prosecute

the interests of the class through qualified counsel.’” Greenberg v. Procter & Gamble Co. (In

re Dry Max Pampers Litig.), 724 F.3d 713, 721 (6th Cir. 2013) (quoting Vassalle v. Midland

Funding LLC, 708 F.3d 747, 757 (6th Cir. 2013)). Class representatives are generally adequate

if the representatives are “part of the class and possess the same interest and suffer the same

injury as the class members.” East Tex. Motor Freight Sys. Inc. v. Rodriguez, 431 U.S. 395,

303 (1977).




                                              - 12 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 13 of 17 - Page ID#:
                                    14698



       Johnson is not an adequate representative because she is not subject to a binding

arbitration defense like other potential class members might be. Additionally, there are

individualized questions for each potential class member that must be answered regarding

reliance, making it impossible for Johnson to represent the interests of all unnamed plaintiffs.

       Additionally, “[i]n making the determination of adequacy of representation the district

court should consider the experience and ability of counsel for the plaintiffs.” Cross v.

National Trust Life Ins. Co., 553 F.2d 1026, 1031 (6th Cir. 1977).        While the plaintiff’s

attorneys assert that they have extensive experience in class actions and nursing home

litigation, the Court cannot conclude based on the lack of commonality among Johnson and

potential unnamed class members that the adequacy of representation is satisfied in this case.

       In summary, because the plaintiff cannot satisfy the requirements of Rule 23(a) of the

Federal Rules of Civil Procedure, the motion for class certification will be denied.

       iii.      Rule 23(b)

       As noted above, the plaintiff has failed to establish that this action meets the

prerequisites for certification under Rule 23(a). Although extensive analysis is not needed due

to the conclusions reached above, that Court also concludes that individualized questions

predominate over common questions. Therefore, a class action is not the superior method for

adjudicating these claims.

       Johnson has also moved for certification of this class action under Rule 23(b)(3), which

provides that:

        A class action may be maintained if Rule 23(a) is satisfied and if . . .
       (3) the court finds that the questions of law or fact common to class members
       predominate over any questions affecting only individual members, and that a
       class action is superior to other available methods for fairly and efficiently
       adjudicating the controversy. The matters pertinent to these findings include:
                                             - 13 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 14 of 17 - Page ID#:
                                    14699



              (A) the class members’ interests in individually controlling the
              prosecution or defense of separate actions;
              (B) the extent and nature of any litigation concerning the controversy
              already begun by or against class members;
              (C) the desirability or undesirability of concentrating the litigation of the
              claims in the particular forum; and
              (D) the likely difficulties in managing a class action.

       “In discerning whether a putative class meets the predominance inquiry, courts are to

assess ‘the legal or factual questions that qualify each class member’s case as a genuine

controversy,’ and assess whether those questions are ‘subject to generalized proof, and thus

applicable to the class as a whole.’” Sandusky Wellness Center, LLC v. ASD Specialty

Healthcare, Inc., 863 F.3d 460, 468 (6th Cir. 2017) (quoting Amchem Prods, Inc. v. Windsor,

521 U.S. 591, 623 (1997)); Bridging Communities, Inc. v. Top Flite Fin., Inc., 843 F.3d 1119,

1124 (6th Cir. 2016). Rule 23(b)(3) also requires that a class action be the superior method

for fairly and efficiently adjudicating the controversy.

       “A fraud case may be unsuited for treatment as a class action if there was material

variation in the representations made or in the kinds or degrees of reliance by the persons to

whom they were addressed.”         Fed. R. Civ. P. 23 advisory committee’s note to 1996

amendment; see also Stout v. J.D. Byrider, 228 F.3d 709, 718 (6th Cir. 2000) (internal

quotation marks and citation omitted). Additionally, “common questions, will rarely, if ever

predominate an unjust enrichment claim, the resolution which turns on individualized facts.”

Bearden v. Honeywell Int’l, Inc., 2010 U.S. Dist. LEXIS 28331 (E.D. Tenn. Mar. 24, 2010)

(quoting Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1274 (11th Cir. 2009)).

       In Nevada-Martinez, 2016 U.S. Dist. LEXIS 191052, at *12, District Judge Joseph

Hood concluded that individualized factual and legal inquiries would predominate the action

because the causes of action asserted by the plaintiff included elements of knowledge, reliance,
                                             - 14 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 15 of 17 - Page ID#:
                                    14700



and/or consent. Accordingly, Judge Hood concluded that the Court could strike the class

allegations because individual questions would predominate. Id. at *14. Likewise, in the

present case, individualized questions predominate over common questions of law and fact.

       A class action is not the superior method for fairly and efficiently adjudicating the

potential class members’ claims. The defendants correctly note that the Court would have to

determine whether each class member relied upon the star ratings in choosing to obtain care at

BLC Lexington and what the star ratings and staffing levels were each time a proposed class

member decided to seek care at the facility. Individualized findings of reliance would

predominate over common questions.           Further, as previously noted, claims of unjust

enrichment are generally ill-suited for class actions because of the individualized

determinations necessary. And the plaintiff makes claims on behalf of the class for negligence

which would require a breach of duty and proximate cause analysis for each member of the

class. Thus, individualized inquiries predominate over common questions.

                                               IV.

       Johnson has also moved the Court to appoint class counsel. She requests that this Court

appoint Laraclay Parker as lead counsel and J. Dale Golden as co-lead counsel. [Record No.

243] Rule 23(g) requires that the Court appoint class counsel when certifying a class.

However, because the Court is not certifying the class, there is no need to appoint class counsel.

Accordingly, this motion will be denied.

                                               V.

       Johnson seeks to strike the affidavit of Becky Stocker attached to the memorandum in

opposition to the motion to certify the class because Stocker was not disclosed as being an



                                              - 15 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 16 of 17 - Page ID#:
                                    14701



individual likely to have discoverable information or included in any supplementary

information. [Record No. 287]

       Parties are required to disclose individuals who are likely to have discoverable

information under Federal Rule of Civil Procedure 26(a), and supplement disclosures if they

are incomplete or incorrect. See Fed. R. Civ. P. 26(e). A party who fails to provide the

information required by Rule 26(a), “is not allowed to use that information . . . to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or

is harmless.” Fed. R. Civ. P. 37(c)(1).

       The test for exclusion under Rule 37(c) is “very simple: the sanction is mandatory

unless there is a reasonable explanation of why Rule 26 was not complied with or the mistake

was harmless.” Bessemer & Lake Erie R.R. Co. v. Seaway Marine Transp., 596 F.3d 357, 370

(6th Cir. 2010) (internal quotations omitted). An omission is “harmless” if it involves “an

honest mistake on the part of a party coupled with sufficient knowledge on the part of the other

party.” Vance ex rel. Hammons v. United States, No. 98-5488, 1999 U.S. App. LEXIS 14943

*1, *17 (6th Cir. June 25, 1999) (emphasis omitted).

       The defendants oppose the motion, arguing that the affidavit provides useful

information to the Court. However, the defendants do not dispute that they failed to provide

the information in accordance with Rule 26(a) or make any attempt to explain how the failure

was substantially justified or harmless. Accordingly, exclusion is mandatory and Johnson’s

motion to strike the affidavit of Becky Stocker will be granted.

                                                VI.

       Based on the foregoing reasoning and analysis, it is hereby

       ORDERED as follows:
                                               - 16 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 304 Filed: 07/01/20 Page: 17 of 17 - Page ID#:
                                    14702



       1.     Plaintiff Carrie Johnson’s motion to certify the class and request for a hearing

[Record No. 241] is DENIED.

       2.     Plaintiff Johnson’s class-specific claims for fraud in the inducement (Count IX),

fraudulent misrepresentation, concealment, nondisclosure (Count X), negligence (Count XII),

unjust enrichment (Count XVI), violation of the Kentucky Consumer Protection Act (Count

XVII), and attorneys’ fees (Count XXIII) are DISMISSED.

       3.     Johnson’s motion to appoint class counsel [Record No. 243] is DENIED.

       4.     Johnson’s motion to strike the affidavit of Becky Stocker [Record No. 287] is

GRANTED.

       5.     Johnson’s motion for summary judgment regarding reliance for claims Count

IX and X of the Third Amended Complaint [Record No. 271] is DENIED, as moot.

       6.     Johnson’s individual claims for negligence (Count I), medical negligence

(Count II), corporate negligence (Count III), and violation of long-term care residents’ rights

(Count IV) remain pending.

       Dated: July 1, 2020.




                                            - 17 -
